Case: 18-11323      Document: 00515057014         Page: 1    Date Filed: 07/31/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                      No. 18-11323                          July 31, 2019
                                                                           Lyle W. Cayce
JAMES LAWRENCE COPELAND,                                                        Clerk


                                                 Petitioner–Appellant,

v.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                 Respondent–Appellee.


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:17-CV-2129


Before HIGGINBOTHAM, SOUTHWICK, and WILLETT, Circuit Judges.
PER CURIAM: *
       James Lawrence Copeland, Texas prisoner # 02019483, seeks a
certificate of appealability (COA) to appeal the district court’s denial of his 28
U.S.C. § 2254 application challenging his conviction for aggravated assault
with a deadly weapon involving family violence. He argues that the district
court erred in denying his motion to amend his § 2254 application. Copeland
contends that appellate counsel was ineffective for failing to raise claims


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11323     Document: 00515057014      Page: 2    Date Filed: 07/31/2019


                                  No. 18-11323

challenging the effectiveness of trial counsel and for failing to raise claims of
prosecutorial misconduct. With the benefit of liberal construction, Copeland
asserts that trial counsel was ineffective for failing to request a jury instruction
on the defense of necessity. He also challenges the district court’s order denying
his motion for a stay and abeyance of the § 2254 proceedings so that he could
exhaust his state court remedies.
      We review the district court’s denial of a stay and abeyance for abuse of
discretion, and a COA is not required. See Williams v. Thaler, 602 F.3d 291,
309 (5th Cir. 2010); Lave v. Dretke, 416 F.3d 372, 382 (5th Cir. 2005). A district
court should grant a stay if it determines that the prisoner has shown good
cause warranting a stay, the prisoner has raised meritorious issues, and the
prisoner has not engaged in intentionally dilatory tactics. Rhines v. Weber, 544
U.S. 269, 278 (2005). Copeland has failed to show good cause excusing his
failure to exhaust his state remedies and has therefore not met this standard.
Thus, he has not established that the district court abused its discretion in
denying his motion for a stay. See id. at 278.
      With respect to his other claims, to obtain a COA, Copeland must make
“a substantial showing of the denial of a constitutional right.”28 U.S.C.
§ 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 483-84 (2000). Where the district
court denies habeas relief on procedural grounds, the applicant must
demonstrate that reasonable jurists would find it debatable whether the
application states a valid claim of the denial of a constitutional right and
whether the district court was correct in its procedural ruling. Slack, 529 U.S.
at 484. Where the district court denies relief on the merits, an applicant must
show that reasonable jurists “would find the district court’s assessment of the
constitutional claims debatable or wrong.” Id. Copeland has failed to make this
showing. See id.



                                         2
    Case: 18-11323   Document: 00515057014    Page: 3   Date Filed: 07/31/2019


                               No. 18-11323

     Accordingly, Copeland’s motion for a COA is DENIED IN PART and
DENIED IN PART as unnecessary. To the extent that a COA is unnecessary,
the judgment of the district court is AFFIRMED.




                                    3